DETAILED ACTION
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
a modularized adaptive processing neural network (MAP-NN) apparatus, a MAP module in claims 1-8

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5 and 9, 12, 13  is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipated by PANDEY(WO 2020146437).

Regarding claim 1, PANDEY teaches a system for enhancing an image, the system comprising: 
a modularized adaptive processing neural network (MAP-NN) apparatus( [0102], computer) configured to receive an image as input( 101 in Fig. 1), the MAP-NN apparatus comprising a number, T, trained neural network (NN) modules coupled in series(400 in Fig. 4), each trained NN module configured to generate a respective test intermediate output image based, at least in part, on a respective received test input image, each test intermediate output image corresponding to an incrementally denoised respective received test input image(h1’’ , h2’’ in Fig. 4) ; and 
a MAP module( 403, 404 in Fig. 4) configured to identify an optimum mapping depth, D( [0108], instead of hoping each few stacked layers directly fit a desired underlying mapping, these layers are explicitly allowed to fit a residual mapping, which is realized by feedforward neural networks with shortcut connections), based, at least in part, on a selected test intermediate output image( 401, 402 in Fig. 4), the selected test intermediate output image selected by a domain expert, the mapping depth, D, less than or equal to the number, T.

PANDEY does not expressly teach low-dose (LD) computed tomography (CT) and LD images.
However, the LDCT content does not has functional relationship with claimed operation steps in the claim. Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight.  Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 126 USPQ2d 1749 (Fed. Cir. 2018)

Regarding claim 4, PANDEY teaches the system of claim 1, wherein each NN module is the same as each other NN module ([0097], CNN).

Regarding claim 5, PANDEY teaches the system of claim 1, wherein each NN module is selected from the group comprising a fully connected convolutional network([0097], CNN), a conveying-link oriented network encoder-decoder ("CLONE"), a convolutional encoder-decoder network with skip connections, a convolutional encoder-decoder with conveying-paths, a conveying-path-based convolutional encoder-decoder ("CPCE"), a stacked denoising autoencoder, and a corresponding three dimensional (3D) variant of each network.
Claims 9, 12 and 13 recite the method in the system of claims 1, 4 and 5, thus are also rejected.
Claim17 recite the medium in the system of claim1, and is also rejected.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PANDEY in view of Mailhe( US 20170372193).

Regarding claim 7, PANDEY teaches the system of claim 1.
PANDEY does not expressly teach wherein the trained NN modules are trained adversarially based, at least in part, on an objective function.
However, PANDEY teaches “There are many variants of neural networks with deep architecture depending on the probability specification and network architecture, including, but not limited to, Deep Belief Networks (DBN), Restricted Boltzmann Machines (RBM), and Auto-Encoders” ( PANDEY [0101]), and Mailhe teaches a denoising neural network that “Any machine-learnt generative model may be used. For example, the generative model is a deep learnt model using Restricted Boltzmann Machines (RBM), Deep Belief Network (DBN), Neural Autoregressive Density Estimators (NADE), Variational Auto-Encoders (VAE), Denoising Auto-Encoders (DAE), Generative Adversarial Networks (GAN), extensions thereof, or other deep learning approaches for generative modeling”( Mailhe, [0031]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the GAN of Mailhe for the CNN in PANDEY. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, PANDEY in view Mailhe teaches the system of claim 7, wherein the objective function is a composite function comprising a plurality of component functions (Mailhe, loss function).

Claims 15-16 recite the method in the system of claims 7-8, thus are also rejected.


	Allowable Subject Matter
Claims 2, 10, 18 and 6,14 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3, 11, 19  is also objected since it recites the limitations in claim 2, 10, 18, respectively.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661